Case 3:16-cv-00247-DJH-HBB Document 71 Filed 09/30/19 Page 1 of 1 PageID #: 730




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  KASHIYA NWANGUMA et al.,                                                             Plaintiffs,

  v.                                                        Civil Action No. 3:16-cv-247-DJH-HBB

  DONALD J. TRUMP et al.,                                                            Defendants.

                                             * * * * *

                                              ORDER

        Plaintiffs having moved to dismiss their remaining claims in this matter, and the Court

 being otherwise sufficiently advised, it is hereby

        ORDERED as follows:

        (1)      The motion to dismiss (Docket No. 70) is GRANTED. Plaintiffs’ remaining

 claims are DISMISSED.

        (2)      All claims having been resolved (D.N. 27; D.N. 58; D.N. 66; D.N. 68), this matter

 is DISMISSED and STRICKEN from the Court’s docket.

       September 27, 2019




                                                         David J. Hale, Judge
                                                      United States District Court




                                                  1
